Citation Nr: 1431241	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Regional Office (RO) in New Orleans, Louisiana.  

This case was first before the Board of Veterans' Appeals (Board) in January 2010, when it was remanded for further development.  The development directed in the January 2010 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran testified before the undersigned at a June 2009 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted sufficient to reopen a service connection claim for bilateral hearing loss have been raised by a January 2014 claim form.  These issues have not been adjudicated by the Agency of original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's current low back disability is not related to any incident of service, and did not manifest within one year of separation from service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A January 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In accordance with the Board's January 2010 remand, the RO asked the Veteran in a January 2010 letter to identify any outstanding private treatment records related to his back and authorize VA to obtain any such records.  The Veteran did not respond to the January 2010 letter, and thus a March 2010 finding of unavailability for these records was placed in the claims file.  In May 2010, the Veteran submitted several pages of private treatment records from Dr. J.B.  He also submitted an authorization form for Dr. J.B., and requested that VA obtain records of the recent lower back injection procedure Dr. J.B. had performed.
It appears the RO did not request these records, and the Veteran has not submitted these records to date.  

However, the Board finds that remand to attempt to obtain these records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The evidence of record clearly shows the Veteran has a current low back disability for which he receives treatment.  The issue in this case is whether the Veteran's current low back disability is related to his active service, not whether he has a current disability.  Therefore, records showing treatment for the Veteran's current back disability and which do not relate to a nexus between the current disability and active service would provide no more probative evidence in support of the Veteran's claim and need not be obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In accordance with the Board's January 2010 remand, the Veteran was afforded a February 2010 medical examination to obtain an opinion as to whether his low back disability was related to service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends he is entitled to service connection for his current low back disability because it is the result of two injuries he sustained in service.  For the reasons that follow, the Board finds service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Even if a chronic disease (such as arthritis) is not shown to have been definitively present within the presumptive period, the chronic diseases listed under 38 C.F.R. § 3.309(a) may be service-connected on the basis of chronicity in service and continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology only applies to the chronic diseases listed under 38 C.F.R. § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); 

The medical evidence of record shows the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  The first element of his service connection claim is met.  

The Veteran's service treatment records show he was involved in a truck accident in January 1966, and sustained an injury to his left hip.  Treatment notes following the accident indicate that the Veteran's back was bruised, and that he was prescribed Darvon and an oil of wintergreen salve for pain relief.  X-rays performed following the accident found no fracture or dislocation.  There are no further service treatment records regarding the Veteran's back.  

His service treatment records indicate that he was involved in another car accident in Germany in June 1966, in which he sustained a broken nose and suffered a concussion.  However, no injury to the Veteran's back was noted at that time.  The Veteran's April 1967 separation examination reflects normal findings for the spine.  On the corresponding report of medical history, the Veteran indicated he had experienced recurrent back pain.  The examining clinician noted the Veteran reported experiencing low back pain in the past, but that it was not a current problem.  As the Veteran's service treatment records show complaints of back pain and bruising, the Board finds the second element of his service connection claim is met.  

The Veteran filed his initial service connection claim for a low back disability in May 1972, five years after his separation from service.  In connection with that claim, he was afforded a July 1972 VA examination.  On examination, the clinician noted a right lumbosacral muscle spasm and indicated forward bending was limited to 50 degrees.  The examiner provided a diagnosis of lumbosacral strain.  X-rays of the lumbar spine showed normal results, and the examiner indicated the vertebrae were normal.

After filing a new service connection claim for a low back disability in June 2004, the Veteran was afforded a November 2004 VA examination.  The examiner noted the Veteran often wore a back brace and had trouble bending and getting up from a chair.  On clinical examination, there was a normal range of motion associated with pain, as well as muscle spasm and tenderness in the low back.  X-rays of the lumbar spine showed a few Schmorl's node scattered throughout the lumbar vertebrae, as well as mild compression of the L3 vertebral body and slight narrowing of the posterior L5-S1 disc space.  No bony abnormalities were noted, and the examiner concluded that early degenerative joint changes were present.  

There are no treatment records related to the Veteran's back for the period from 1972 to 2004 in the evidence of record.  The Veteran testified at his June 2009 Board hearing that he had been treated by several private physicians and had also self-medicated for his back problems throughout that period.  However, he indicated it was unlikely records of such treatment would still be available since it had been several decades and the one private physician he identified was no longer practicing.  

As noted above, arthritis is included in the list of chronic diseases for which a presumption of service connection may apply.  In this case, there is no medical evidence that the Veteran's current arthritis of the lumbar spine was manifested during service or within one year of his separation from service.  X-rays performed following his January 1966 truck accident showed the vertebrae were normal at that time.  X-rays performed at his July 1972 VA examination also showed normal results.  The Veteran has not reported that his lumbar spine arthritis was diagnosed in service or within one year of his separation from service.  His service treatment records show his back was bruised following the January 1966 accident, but indicate no further treatment for his back.  At his April 1967 separation examination, the Veteran reported he had low back pain in the past, but that it was not a current problem.  

At his June 2009 Board hearing, the Veteran reported having regular treatment or self-medicating for back problems since his separation from service.  However, he has not asserted that he has experienced arthritis symptoms since service.  It appears from the medical evidence of record that arthritis symptoms were first noted in 2004, more than thirty years after the Veteran's separation from service.  The Board finds the weight of the competent and credible evidence is against a finding that the Veteran's hypertension manifested in service or within one year of separation from service.  Therefore, the Board finds the service connection presumption for chronic diseases is not for application in this case, including by way of continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309(a); Walker v. Shinseki, supra.  

The Veteran testified at his June 2009 Board hearing that he sustained two back injuries during service, following the January and June 1966 accidents.  As noted above, the Veteran's service treatment records show the Veteran had a bruised back following the January 1966 accident, but contain no indication of a back injury following the June 1966 accident.  The Veteran testified that although his injury after the January 1966 accident was diagnosed as a hip injury, he also suffered injuries to his back.  He further reported that he reinjured his back after the June 1966 accident, but that treatment was focused on the fact that he was unconscious for a few hours and had broken his nose.  

The Veteran testified that he had bruising, soreness, muscle aches, and strains in his back following his in-service injuries.  As noted above, the Veteran's service treatment records contain no indications of complaints of or treatment for back problems other than the notation of a bruised back following the January 1966 accident.  His April 1967 separation examination noted he had low back pain in the past, but that it was not a current problem.  The Veteran testified that he had suffered no other back injuries from the time he was in service to the present.  

The Veteran has submitted multiple copies of January 2005 and October 2008 letters from his treating orthopedist, Dr. M.F., throughout the course of the appeal.  Dr. M.F.'s January 2005 letter stated that the Veteran had chronic low back pain, and that recent X-rays showed disc space narrowing and spur formation.  Dr. M.F. noted that such X-ray findings and the Veteran's clinical condition were often related to traumatic injuries.  

Dr. M.F.'s October 2008 letter stated that the Veteran reported sustaining two significant back injuries in service and experiencing chronic pain as a result of those injuries.  Dr. M.F. reported the Veteran's most recent X-rays showed what appeared to be an old healed vertebral fracture and marked degenerative changes around the fracture site.  Dr. M.F. opined that the X-ray findings were consistent with the trauma described in military service.  

In accordance with the Board's January 2010 remand, the Veteran was afforded a February 2010 VA examination to evaluate the etiology of his low back disability.  On examination, the Veteran reported his in-service history of two motor vehicle accidents in 1966.  He reported that X-rays were taken at that time and he was told he had a strain.  He further reported that he was seen by private physicians in the late 1970s and early 1980s and told he had a spine fracture.  He also reported that his current treating orthopedist had advised he had a possible fracture.  

After clinical examination of the Veteran's spine, the examiner provided a diagnosis of age-related degenerative joint disease.  X-ray findings consisted of degenerative marginal bony spur formations throughout the lumbar spine, with normal disc space heights.  No fracture or dislocation was noted.  The examiner opined that the Veteran's current low back disability was not related to his in-service injuries sustained following the 1966 motor vehicle accidents.  The examiner noted that the Veteran's service treatment records showed a bruised back following the January 1966 accident, which required minimal and short-term treatment.  The examiner further noted that the Veteran related he no longer had back problems on his separation examination.  The examiner also noted that the vertebrae were found to be normal at the Veteran's July 1972 VA examination, five years after separation from service.  

The examiner explained that the clinical and X-ray findings at the Veteran's November 2004 VA examination did not indicate the presence of a fracture that occurred during service.  The examiner noted that the Veteran had a normal range of motion in the spine at that time, and that the degenerative changes shown by the X-rays would have been late and severe if a fracture had occurred in 1966.  Instead the X-rays showed early and mild degenerative changes.  The examiner stated that if a fracture had occurred in in the L3 vertebra, it seemed to have occurred well after the July 1972 VA examination and likely in the early 2000s because of the minimal secondary changes that were present in 2004.  The examiner noted those changes were so minimal that the most recent lumbar spine X-rays did not show a fracture, and that the secondary changes accompanying a 40 year old fracture were not shown.  

The February 2010 VA examiner went on to state that it was unlikely the Veteran suffered a severe injury to his low back in service based on the absence of an injury in the service treatment records and only a notation of bruising five days after the January 1966 accident.  The examiner explained that a serious injury such as a fracture would have been excruciatingly painful and would have required much more treatment that two Darvon tablets and an oil of wintergreen salve.  The examiner stated serious injury during service was also unlikely based on the normal X-rays within five years of separation.  The examiner explained that five years was long enough for a small vertebral crack to become visible and for a damaged disc to begin to narrow.  These indications were not seen on the July 1972 X-rays.  

The Board finds the preponderance of the competent and credible evidence does not show the Veteran's current low back disability is related to his active service.  Although the Board acknowledges the Veteran's reports of multiple back injuries during service, his service treatment records reflect one instance of a bruised back with no follow-up treatment.  Furthermore, at separation he indicated that he had suffered low back pain in the past but that it was not a current problem.  X-rays taken five years after separation show the Veteran's vertebrae were normal at that time.  The Board acknowledges the Veteran's report that he self-medicated and sought professional treatment for back problems from the time of his separation from service in 1967 to 2004.  However, there are no records of such treatment  available to substantiate such allegations.  Indeed, as the February 2010 VA examiner explained in his opinion - based on the medical evidence and the nature of the current lumbar spine pathology - it is unlikely that the Veteran has had a chronic lumbar spine disability until the 2000s.  The Board emphasizes that the medical evidence of record shows minimal degenerative changes in the lumbar spine were first detected in 2004, and that the Veteran was subsequently diagnosed with degenerative joint disease.  

The Board has reviewed the January 2005 and October 2008 letters from the Veteran's private orthopedist, Dr. M.F. Although the October 2008 letter suggests the possible healed vertebral fracture and degenerative changes around the fracture site were consistent with the trauma the Veteran described in service, no rationale for this conclusion was provided.  Specifically, there was no discussion of how an injury that occurred so long ago was manifesting in the Veteran's current symptomatology, particularly in light of the absence of clinical evidence in the interim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Board finds that the February 2010 VA examiner's opinion is entitled to greater probative weight than Dr. M.F.'s October 2008 letter due to the detailed factual background and discussion of relevant clinical findings, as well as the extensive rationale provided to support the examiner's conclusion.  The examiner provided a thorough discussion of the history of in-service injuries provided by the Veteran, as well as the pertinent clinical and X-ray findings from the time of his separation from service to the present.  The examiner's rationale was based not simply on the absence of service treatment records showing a serious back injury in service, but on the clinical evidence following service and application of expert medical knowledge and principles to the clinical evidence.  Accordingly, the Board finds the weight of the competent and credible evidence does not show the Veteran's current low back disability is related to his active service and the third element of his service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


